Citation Nr: 0604879	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  95-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
disabling for 
service-connected gastrointestinal disorder, manifested by a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Esq.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957, from November 1957 to August 1961, and from 
June 1965 to May 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO).

The issue of entitlement to an initial evaluation in excess 
of 40 percent disabling for service-connected 
gastrointestinal disorder was denied by the Board in June 
2003.  The veteran appealed to the Court of Appeals for 
Veterans' Claims (Court), and the appeal is now returned to 
the Board via the Court's July 2005 order.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

By its August 2005 decision, the Court determined that the 
May 2002 VA examination, requested as part of the Board's May 
2000 remand of the veteran's appeal on this issue, was 
insufficient for VA purposes.  This was because the examiner 
did not state the frequency and severity of the 
symptomatology manifested by the veteran's service-connected 
gastrointestinal disorder, based on a review of the relevant 
rating criteria, as directed by the May 2000 Board remand.  
To that end, the Court determined that the veteran's appeal 
should be remanded to the RO so that, in compliance with the 
May 2000 remand, a VA examination, including the pertinent 
findings necessary to properly evaluate the veteran's 
service-connected disorder, could be accomplished.  The Court 
has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the appeal is remanded for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of his service-
connected gastrointestinal disorder.  
All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
claims file must be made available to 
and reviewed by the examiner.  The RO 
must also furnish the examiner with a 
copy of the rating criteria for 
evaluating duodenal ulcers, found at 
38 C.F.R. § 4.114, Diagnostic Code 7305 
(2005).  The examiner should be 
requested to comment as to the presence 
or absence of each symptom and finding 
required under the rating criteria, 
and, where present, the frequency 
and/or severity of each symptom and 
finding.  The examination report must 
reflect that the examiner reviewed both 
the claims file and the rating 
criteria.  A complete rationale must be 
provided for any opinions stated.  The 
report must be typed.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should readjudicate the 
claim for entitlement to an initial 
evaluation in excess of 40 percent 
disabling for service-connected 
gastrointestinal disorder.  If the 
benefit on appeal remains denied, an 
additional supplemental statement of 
the case must be issued, and the 
veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


